Opinion filed December 6, 2007











 








 




Opinion filed December 6,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00240-CR
                                                    __________
 
                                        ERIC SULLIVAN, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 70th District Court
                                                           Ector
County, Texas
                                                 Trial
Court Cause No. A-33,515
 

 
                                                                   O
P I N I O N
Eric
Sullivan has filed in this court a motion to withdraw his notice of appeal. 
The motion is signed by both appellant and his counsel.  The motion is granted,
and the appeal is dismissed.
 
PER CURIAM
 
December 6, 2007
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.